Opinion of this court ijt CHIEF
JUSTICE GUFFY
Reversing.
II. W. Crews in 1889 w;is indebted to one Jas. T. Coleman •to the extent of several hundred dollars, and in December, 1S89, procured from the Equitable Life Assurance Society of the United States a policy of life assurance, on the 20 year endowment plan, in the sum of $1,000, and had the same made payable to the said Jas. T. Coleman, his creditor, which was delivered to him by the insured for the purpose, first, of indemnifying or securing to Coleman the amount of Crews’ indebtedness to him, and, according to the claim oí appellant, the residue of the policy was to be paid to the appellant, the wife of said Crews.- Crews died before the expiration of the 20 years, and suit was instituted by his administrator, II. L. J. Hillee, for a settlement of the estate of the said decedent, in which it was claimed that the residue of the policy aforesaid, after paying Coleman’s debts, which were alleged to be a certain sum, should be paid over to the administrator for the benefit of the creditors. Some1 controversy arose between the administrator and Coleman, .and perhaps between Coleman and the appellant. This controversy, however, was adjusted, and Coleman’s claim fixed at $408.23. The insurance company paid the $1,000 *155into court, and the controversy them was between the administrator and the widow, the appellant. The court, upon final hearing, adjudged in favor of the administrator, and directed that the residue of the $1,000 left after the payment of Coleman’s claim be paid over to the administrator, which residue seems to have been $557.77.
It is the contention of appellee that the residue of the $1,000 was properly assets to be paid over to him to be used by him in the payment of the debts due from decedent, there not being sufficient assets to j)ay the same. It is the contention of appellant that the insurance policy purchased and provided for by the decedent was first for the benefit of Coleman, the creditor, and that the residue was to be paid to her, and that the policy was placed in the hands of Coleman in trust for the purpose aforesaid, and that Coleman accepted the trust and held the policy until after the death of said Crews. That Crews did make that arrangement with Coleman is proven by Coleman. That he intended the residue of the policy to be paid to and owned by his wife is proven by at least two other witnesses, and no other evidence was introduced. The evidence also conduces to show that taking into consideration the existing conditions, and the fact that he had a wife and several infant children, this small provision made for his wife for her benefit, and, of course, incidentally for the benefit of the infant children, was not an unreasonable provision, or one prohibited by law. A trust may be created by parol of and concerning personal property. This proposition of law has been often decided by this court. Berry v. Morris, 1 Duv., 303; Barkley v. Lane’s Ex’r, 6 Bush, 587; Roche v. George’s Ex’r, 93 Ky., 609 (14 R., 584) (20 S. W., 1039). We think the evidence clearly establishes the trust.
*156It therefore follows that the judgment appealed from is erroneous. The same is reversed, and the cause remanded, with directions to the court below to adjudge to appellant the residue of said $1,000 insurance policy left after the payment of Coleman’s debt, and for proceedings consistent herewith.